Citation Nr: 1201330	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

Appellant represented by:	Salome D. Pineda


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant served in the Philippine military during the Second World War; he contends that he served with a recognized Guerilla unit.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Manila, the Republic of the Philippines.

In a February 1989 decision, the Board determined that the appellant did not have status as a veteran; and, in January 2005, the Board denied the appellant's application to reopen the matter of basic eligibility for VA benefits, which turned on whether he had status as a veteran.  Although the issue currently before the Board involves similar determinations as to veteran status, this appeal arises from a claim filed pursuant to a statute passed by Congress in 2009, which provides for a different class of benefits, and for which status as a veteran is only one of several criteria that must be met.  In other words, the current appeal is based on an intervening change in law that creates a new basis of entitlement.  Consequently, the Board will consider the question of the appellant's status as a veteran on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).

The Board acknowledges that, in a document received at the RO in June 2010, the appellant referred to a "Motion for Reconsideration."  It is unclear whether this referred to the May 2009 RO decision here on appeal or whether it referred to a prior Board decision regarding legal entitlement to VA benefits.  Such entitlement was denied by the Board in February 1989, and an application to reopen that claim was denied by the Board in January 2005.  While a motion for reconsideration of a Board decision may be filed at any time, VA regulations provide instructions for filing such a motion, including the specific address to which such motions "must" be mailed.  See 38 C.F.R. § 20.1001 (b) (2011).  As the appellant's purported motion was sent to the RO, and not to the Board at the specified address, it is not in compliance with governing regulations, and is not deemed a valid motion for reconsideration of any prior Board decision.  Should the appellant still wish to file such a motion, he may do so by following the procedure set out under 38 C.F.R. § 20.1001.  The documents submitted in June 2010 included a VA Form 9, and the RO accepted them as a substantive appeal regarding the issue listed on the title page above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by providing notice which complies with 38 U.S.C.A. § 5103(a), and by seeking service department verification of the appellant's claimed service in the U.S. Armed Forces in the Far East in World War II.  In connection with that action, the RO provided the service department with copies of all relevant records in the claims file received after the service department's August 1987 response, to include an April 1946 Clearance Slip, WD AGO Form 24, and December 1988 Certification by the General Headquarters of the Armed Forces of the Philippines.  As there is substantial compliance with the Board's remand instructions a further remand is not necessary.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts, such as the appellant's name or service number.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  Here, the RO has submitted all pertinent documents for verification to the National Personnel Records Center (NPRC).  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  There is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the Filipino Veterans Equity Compensation Fund.  

Analysis of Eligibility for FVEC

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVEC).  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the record contains certifications in August 1987, December 2003, an May 2011 from the appropriate U.S. Service department that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Documents submitted by the appellant include an Affidavit for Philippine Army Personnel, which indicates that he served as a USAFFE reservist and a USAFFE guerilla, a certification of the Philippine Department of Defense that appellant serviced in the USAFFE from November 24, 1941 to May 3, 1946, an April 1946 Clearance Slip, a WD AGO Form 24 "Service Record" (with another person's name and service number scratched out, and the appellant's name and service number written in), and a December 1988 Certification from the General Headquarters of the Armed Forces of the Philippines.  

The appellant has made several assertions regarding his claim.  He has asserted that VA has incorrectly applied that law, and he has reiterated the details of his service in numerous submissions.  He essentially points to the documents set out above, some of which mention service in the USAFFE.  The Board reiterates that the documents submitted by the appellant were forwarded to NPRC.  The fact of the appellant's wartime service is not in doubt; however, the NPRC has certified that the appellant did not have the requisite service for FVEC entitlement.  Regardless of the information contained in the documents submitted by the appellant and the information regarding service in the USAFFE, as the 

documents submitted are not U.S. government records, but records of the government of the Philippines, the NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). 


ORDER

Legal eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


